--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
 
MUTUAL RESCISSION AND RELEASE AGREEMENT


This Mutual Rescission and Release Agreement (this “Agreement”) dated March 20,
2015 and effective as of December 31, 2014 (the “Effective Date”), is by and
among The Mint Leasing, Inc., a Nevada corporation (the “Company”), Investment
Capital Fund Group, LLC Series 20, a Delaware limited liability company,
organized as a Delaware Series Business Unit (“ICFG”), and Sunset Brands, Inc.,
a Nevada corporation (“Sunset”), each a “Party” and collectively the “Parties”.


WITNESSETH:


WHEREAS, effective September 23, 2014, the Parties entered into and closed the
transactions contemplated by a Share Exchange Agreement (the “Exchange
Agreement”);


WHEREAS, pursuant to the Exchange Agreement, the Company acquired 100% of the
issued and outstanding voting shares and 99% of the issued and outstanding
non-voting shares of ICFG (the “ICFG Interests”) in exchange for 62,678,872
shares of the Company’s restricted common stock (the “Company Shares” and the
“Exchange”);


WHEREAS, as of the closing date of the Exchange Agreement, ICFG owned 52 Gem
Assets – “52 Sapphires from the King and Crown of Thrones collection”, which
have a total carat weight of 3,925.17 (the “Gemstones”);


WHEREAS, while the Exchange Agreement has been executed by all of the Parties,
and the Parties took the position that the transactions contemplated by the
Exchange Agreement “closed” on September 23, 2014, (a) the Company has not
issued the Company Shares to Sunset to date (in either certificate form or book
entry form); (b) neither ICFG nor Sunset has delivered the ICFG Interests to the
Company; nor (c) has the Company taken physical delivery of the Gemstones, to
date;


WHEREAS, the Gemstones were appraised by a Gemological Institute of America Inc.
(GIA) graduate gemologist, to have a Retail Replacement Value as of August 30,
2014 of $108,593,753 and a Fair Market Value (65% of the Retail Replacement
Value) of $70,585,940 prior to the closing of the Exchange;


WHEREAS, the value of the Company Shares exchanged by the Company for the
Gemstones was $10,028,620 (the “Company Shares Value”);
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants,
agreements, and considerations herein contained, and other consideration, which
consideration the Parties hereby acknowledge and confirm the sufficiency
thereof, the Parties hereto agree as follows:

Mutual Rescission and Release Agreement
 
Page 1 of 8

--------------------------------------------------------------------------------

 
 
1.           Rescission of Exchange. The Parties hereby rescind all agreements
entered into in connection with the Exchange and the Exchange Agreement. This
rescission and termination (the “Rescission”) includes, but is not limited to
the Exchange Agreement and any other agreements or understandings between the
Parties (except as expressly provided in Section 10 below)(collectively the
“Transaction Documents”).
 
 
2.           Effectuation of the Rescission. The Rescission is effectuated
through the following:


(a)            Immediately following the Parties’ execution of this Agreement,
and effective as of the Effective Date:


(i)           all ownership right and title to the ICFG Interests shall be
transferred by the Company back to Sunset. All certificates representing the
ICFG Interests delivered to the Company (if any) shall be surrendered to ICFG
and cancelled or alternatively, transferred back to Sunset as originally held
prior to the Exchange. If no share certificates were delivered to evidence the
ICFG Interests, the ICFG Interests owned by the Company shall be cancelled on
the books of ICFG as if never issued or alternatively, transferred back to
Sunset as originally held prior to the Exchange. If no ICFG Interests were ever
issued or transferred into the name of the Company either in book entry or
certificate form, such ICFG Interests shall continue to be held by Sunset and
Sunset shall hold 100% of the Membership Interests of ICFG; and
 
 
(ii)           all Company Shares originally due to Sunset pursuant to the terms
of the Exchange Agreement, and the requirement that the Company issue such
Company Shares, shall be considered cancelled, rescinded and terminated, by
virtue of this Agreement. For the sake of clarity and in an abundance of
caution, the Company shall have no obligation following the Parties entry into
this Agreement and effective as of the Effective Date, to issue the Company
Shares.
 
 
(b)           Upon execution of this Agreement by the Parties hereto and
effective as of the Effective Date, the Company shall have no ownership interest
whatsoever in ICFG, nor any right to receive any ownership interest therein,
including, but not limited to the ICFG Interests.


(c)           Upon execution of this Agreement by the Parties hereto and
effective as of the Effective Date, Sunset shall have no ownership interest
whatsoever in the Company, nor any right to receive any ownership interest
therein, including, but not limited to the Company Shares.


(d)           Upon execution of this Agreement by the Parties hereto and
effective as of the Effective Date all ownership right and title to the
Gemstones shall be held by ICFG; provided, however, that nothing shall prohibit
the subsequent transfer of the Gemstones to Sunset or any affiliate of Sunset or
any other person or entity.

Mutual Rescission and Release Agreement
 
Page 2 of 8

--------------------------------------------------------------------------------

 


(e)           Notwithstanding the above, the Parties hereby covenant that each
will, whenever and as reasonably requested by the Parties or their Transfer
Agents, do, execute, acknowledge and deliver any and all such other and further
acts, deeds, assignments, transfers, conveyances, confirmations, powers of
attorney and any instruments of further assurance, approvals and consents as the
Parties or the Transfer Agent may reasonably require or request in order to
complete, insure and perfect the transactions described in this Section 2, if
such may be reasonably required by any Party and/or their Transfer Agent.
 
 
3.           Sunset and ICFG Release. Sunset and ICFG, and all of its or their
affiliates, subsidiaries, officers, directors, attorneys, agents, employees,
successors, or assigns, as applicable do hereby globally, immediately and
forever release, remise, acquit, satisfy and discharge the Company, and any and
all of its affiliates, subsidiaries, officers, directors, managers, members,
attorneys, agents, employees, shareholders, successors, or assigns, as
applicable (collectively, the “Company Parties”), from any and all manner of
claims, benefits, rights, sums of money, causes of action, suits, debts,
obligations, losses, expenses, liabilities, accounts, reckonings, bonds, bills,
specialties, covenants, contracts, controversies, agreements, promises,
variances, damages, judgments, executions, claims and demands whatsoever, in law
or in equity, of whatever nature or kind, known or unknown, which Sunset or
ICFG, or any one or more of their affiliates, subsidiaries, officers, directors,
managers, members, attorneys, agents, employees, shareholders, successors, or
assigns, as applicable, ever had, now has, or may have, against any Company
Party for, including, but not limited to, any rights with respect to the
Exchange, the Exchange Agreement, the Transaction Documents, the Gemstones, ICFG
Interests or Company Shares, from the beginning of the world to the day of
execution of this Agreement, with the exception of the rights and obligations of
the Parties under this Agreement.


4.           Company Release. The Company for itself and its affiliates,
subsidiaries, officers, directors, attorneys, agents, managers, members,
employees, shareholders, successors, or assigns, as applicable, does hereby
globally, immediately and forever release, remise, acquit, satisfy and discharge
Sunset and ICFG, and any and all of their or its affiliates, subsidiaries,
officers, directors, managers, members, attorneys, agents, shareholders,
employees, personal representatives, successors, or assigns, as applicable
(collectively, the “ICFG Parties”), from any and all manner of claims, benefits,
rights, sums of money, causes of action, suits, debts, obligations, losses,
expenses, liabilities, accounts, reckonings, bonds, bills, specialties,
covenants, contracts, controversies, agreements, promises, variances, damages,
judgments, executions, claims and demands whatsoever, in law or in equity, of
whatever nature or kind, known or unknown, which the Company Parties ever had,
now have, or may have, against the ICFG Parties for, including, but not limited
to, any rights with respect to the Exchange, the Exchange Agreement, the
Transaction Documents, the Gemstones, ICFG Interests or Company Shares, from the
beginning of the world to the day of execution of this Agreement, with the
exception of the rights and obligations of the Parties under this Agreement. The
releases set forth in this Section 4 and Section 3 are defined herein as the
“General Releases”.

Mutual Rescission and Release Agreement
 
Page 3 of 8

--------------------------------------------------------------------------------

 


5.           Confirmation of General Releases. Each of the Parties hereto agrees
that none of them, nor any of their respective agents, officers, directors,
managers, members, shareholders, employees, personal or legal representatives,
successors or permitted assigns will bring, commence, institute, maintain or
prosecute any action at law or proceeding in equity, or any legal proceeding
whatsoever, or any claim for relief or damages, against any of the other Parties
hereto which is based in whole or in part on any of the matters or claims
released under the General Releases. The Parties hereto agree that the releases
contained in the General Releases may be pleaded as a full and complete defense,
and may be used as a basis for an injunction against, any action or suit or
other proceeding that may be commenced, instituted, prosecuted or attempted by
any of the other Parties hereto or any of their personal or legal
representatives, officers, directors, members, managers, shareholders,
employees, agents, officers, directors, successors or permitted assigns, in
breach of any of the provisions set forth in this Rescission Agreement. The
Parties hereto further agree that none of them will, at any time, take any
action of any nature whatsoever to (i) obtain a determination that this
Agreement, or the transactions contemplated hereby, are unlawful, illegal or
against public policy, (ii) challenge the validity or enforceability of the
Agreement or the transactions contemplated hereby, (iii) or that any of the
arrangements set forth in the Agreement, or any of the transactions contemplated
hereby, are unlawful in any other manner whatsoever.


6.           Reliance By Transfer Agent. The Parties agree that the Company and
the Company’s Transfer Agent; and ICFG and ICFG’s Transfer Agent, shall be able
to rely on this Agreement and the terms and conditions herein to affect the
Rescission for all purposes.


7.           Mutual Representations, Covenants and Warranties. Each of the
Parties, for themselves and for the benefit of each of the other Parties hereto,
represents, covenants and warranties that:


(a)           Such Party has all requisite power and authority, corporate or
otherwise, to execute and deliver this Agreement and to consummate the
transactions contemplated hereby and thereby. This Agreement constitutes the
legal, valid and binding obligation of such Party enforceable against such Party
in accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally and general equitable principles;


(b)           The execution and delivery by such Party and the consummation of
the transactions contemplated hereby and thereby do not and shall not, by the
lapse of time, the giving of notice or otherwise: (i) constitute a violation of
any law; or (ii) constitute a breach of any provision contained in, or a default
under, any governmental approval, any writ, injunction, order, judgment or
decree of any governmental authority or any contract to which such Party is
bound or affected; and

Mutual Rescission and Release Agreement
 
Page 4 of 8

--------------------------------------------------------------------------------

 


(c)           Any individual executing this Agreement on behalf of an entity has
authority to act on behalf of such entity and has been duly and properly
authorized to sign this Agreement on behalf of such entity.


8.           Further Assurances. The Parties agree that, from time to time, each
of them will take such other action and to execute, acknowledge and deliver such
contracts, deeds, or other documents as may be reasonably requested and
necessary or appropriate to carry out the purposes and intent of this Agreement
and the transactions contemplated herein. Each of the Parties will take all such
reasonable and lawful action as may be necessary or appropriate in order to
promptly effectuate the Rescission.


9.           Publicity. No public disclosure of this Agreement or the
transactions contemplated herein shall be made by ICFG, Sunset or any of their
affiliates or related parties, prior to the public release of such disclosures
and information by the Company. The Company shall be allowed to make any
announcements relating to this Agreement or the transactions contemplated
herein, and shall be allowed to file this Agreement and any exhibits or related
agreements as may be required pursuant to the Company’s public reporting
obligations with the Securities and Exchange Commission.
 
10.         Benefit and Burden. This Agreement shall inure to the benefit of,
and shall be binding upon, the Parties hereto and their successors and permitted
assigns.


11.         Severability. Every provision of this Agreement is intended to be
severable. If, in any jurisdiction, any term or provision hereof is determined
to be invalid or unenforceable, (a) the remaining terms and provisions hereof
shall be unimpaired, (b) any such invalidity or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such term or provision
in any other jurisdiction, and (c) the invalid or unenforceable term or
provision shall, for purposes of such jurisdiction, be deemed replaced by a term
or provision that is valid and enforceable and that comes closest to expressing
the intention of the invalid or unenforceable term or provision. In the event a
court of competent jurisdiction determines that any provision of this Agreement
is invalid or against public policy and cannot be so reduced or modified so as
to be made enforceable, the remaining provisions of this Agreement shall not be
affected thereby, and shall remain in full force and effect.


12.         Remedies. The Parties agree that the covenants and obligations
contained in this Agreement relate to special, unique and extraordinary matters
and that a violation of any of the terms hereof or thereof would cause
irreparable injury in an amount which would be impossible to estimate or
determine and for which any remedy at law would be inadequate. As such, the
Parties agree that if either Party fails or refuses to fulfill any of its
obligations under this Agreement or to make any payment or deliver any
instrument required hereunder or thereunder, then the other Party shall have the
remedy of specific performance, which remedy shall be cumulative and
nonexclusive and shall be in addition to any other rights and remedies otherwise
available under any other contract or at law or in equity and to which such
Party might be entitled.

Mutual Rescission and Release Agreement
 
Page 5 of 8

--------------------------------------------------------------------------------

 
 
13.           Construction. When used in this Agreement, unless a contrary
intention appears: (i) a term has the meaning assigned to it; (ii) “or” is not
exclusive; (iii) “including” means including without limitation; (iv) words in
the singular include the plural and words in the plural include the singular and
words importing the masculine gender include the feminine and neuter genders;
(v) any agreement, instrument or statute defined or referred to herein or in any
instrument or certificate delivered in connection herewith means such agreement,
instrument or statute as from time to time amended, modified or supplemented and
includes (in the case of agreements or instruments) references to all
attachments thereto and instruments incorporated therein; (vi) the words
“hereof”, “herein” and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision hereof; (vii) references contained herein to Article, Section,
Schedule and Exhibit, as applicable, are references to Articles, Sections,
Schedules and Exhibits in this Agreement unless otherwise specified; (viii)
references to “writing” include printing, typing, lithography and other means of
reproducing words in a visible form, including, but not limited to email; (ix)
references to “dollars”, “Dollars” or “$” in this Agreement shall mean United
States dollars; (x) reference to a particular statute, regulation or Law means
such statute, regulation or Law as amended or otherwise modified from time to
time prior to the date hereof; (xi) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein); (xii) unless
otherwise stated in this Agreement, in the computation of a period of time from
a specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” each mean “to but excluding”; and
(xiii) references to “days” shall mean calendar days.


14.           Entire Agreement. This Agreement sets forth all of the promises,
agreements, conditions, understandings, warranties and representations among the
Parties with respect to the transactions contemplated hereby and thereby, and
supersedes all prior agreements, arrangements and understandings between the
Parties, whether written, oral or otherwise.


15.           Governing Law and Jurisdiction. This Agreement shall be governed
by, enforced, and construed under and in accordance with the laws of the United
States of America and, with respect to the matters of state law, with the laws
of the State of Nevada without giving effect to principles of conflicts of law
thereunder. Each of the Parties hereby: (a) irrevocably submits to the
non-exclusive personal jurisdiction of any Texas court, over any claim arising
out of or relating to this Agreement and irrevocably agrees that all such claims
may be heard and determined in such Texas court; and (b) irrevocably waives, to
the fullest extent permitted by applicable law, any objection it may now or
hereafter have to the laying of venue in any proceeding brought in a Texas
court.

Mutual Rescission and Release Agreement
 
Page 6 of 8

--------------------------------------------------------------------------------

 


16.           No Presumption from Drafting. This Agreement has been negotiated
at arm’s-length between persons knowledgeable in the matters set forth within
this Agreement. Accordingly, given that all Parties have had the opportunity to
draft, review and/or edit the language of this Agreement, no presumption for or
against any Party arising out of drafting all or any part of this Agreement will
be applied in any action relating to, connected with or involving this
Agreement. In particular, any rule of law, legal decisions, or common law
principles of similar effect that would require interpretation of any
ambiguities in this Agreement against the Party that has drafted it, is of no
application and is hereby expressly waived. The provisions of this Agreement
shall be interpreted in a reasonable manner to affect the intentions of the
Parties.


17.           Review and Construction of Documents. Each Party herein expressly
represents and warrants to all other Parties hereto that (a) before executing
this Agreement, said Party has fully informed itself of the terms, contents,
conditions and effects of this Agreement; (b) said Party has relied solely and
completely upon its own judgment in executing this Agreement; (c) said Party has
had the opportunity to seek and has obtained the advice of its own legal, tax
and business advisors before executing this Agreement; (d) said Party has acted
voluntarily and of its own free will in executing this Agreement; and (e) this
Agreement is the result of arm’s length negotiations conducted by and among the
Parties and their respective counsel.


18.           Counterparts, Effect of Facsimile, Emailed and Photocopied
Signatures. This Agreement and any signed agreement or instrument entered into
in connection with this Agreement, and any amendments hereto or thereto, may be
executed in one or more counterparts, all of which shall constitute one and the
same instrument. Any such counterpart, to the extent delivered by means of a
facsimile machine or by .pdf, .tif, .gif, .peg or similar attachment to
electronic mail (including email) or as an electronic download (any such
delivery, an “Electronic Delivery”) shall be treated in all manner and respects
as an original executed counterpart and shall be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person. At the request of any Party, each other Party shall re execute the
original form of this Agreement and deliver such form to all other Parties. No
Party shall raise the use of Electronic Delivery to deliver a signature or the
fact that any signature or agreement or instrument was transmitted or
communicated through the use of Electronic Delivery as a defense to the
formation of a contract, and each such Party forever waives any such defense,
except to the extent such defense relates to lack of authenticity.








[Remainder of page left intentionally blank. Signature page follows.]

Mutual Rescission and Release Agreement
 
Page 7 of 8

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
day and year first written above to be effective upon the Effective Date.





 
“THE COMPANY”
     
The Mint Leasing, Inc.
         
/s/ Jerry Parish                                 
 
Jerry Parish
 
Chief Executive Officer
         
“ICFG”
     
Investment Capital Fund Group, LLC Series 20
     
By: /s/ John F. Watson Jr.               
     
Its: Manager                                      
     
Printed Name: John F. Watson Jr.                         

 
“Sunset”


Sunset Brands, Inc.




By: /s/ John Bert Watson                      
 
Its: Chairman                                            
 
Printed Name: John Bert Watson         

 
 




Mutual Rescission and Release Agreement

Page 8 of 8 

--------------------------------------------------------------------------------